PER CURIAM.
Appellant has failed to preserve or demonstrate reversible error in this appeal from a final judgment in a mortgage foreclosure action.
Counsel for appellant did not attend the hearing on plaintiffs motion for summary judgment and instead sent the judge a last minute letter objecting to the motion for summary judgment.
There is no mention or sanction of letters from counsel to the court to serve in lieu of proper pleadings found in the Florida Rules of Civil Procedure. We are of the opinion that such letters are without dignity or force, particularly where, as here, there is no service or certificate of service of such letter upon opposing counsel.
AFFIRMED.
HERSEY, C.J., and LETTS and WALDEN, JJ., concur.